Name: 2011/222/EU: Commission Decision of 5Ã April 2011 granting derogations to certain Member States with respect to the transmission of statistics pursuant to Regulation (EC) NoÃ 1338/2008 of the European Parliament and of the Council on Community statistics on public health and health and safety at work, as regards statistics on causes of death (notified under document C(2011) 2057)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  organisation of work and working conditions;  health;  European construction;  demography and population
 Date Published: 2011-04-07

 7.4.2011 EN Official Journal of the European Union L 93/26 COMMISSION DECISION of 5 April 2011 granting derogations to certain Member States with respect to the transmission of statistics pursuant to Regulation (EC) No 1338/2008 of the European Parliament and of the Council on Community statistics on public health and health and safety at work, as regards statistics on causes of death (notified under document C(2011) 2057) (Only the Bulgarian, Czech, Dutch, Finnish, French, German and Swedish texts are authentic) (2011/222/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1338/2008 of the European Parliament and of the Council of 16 December 2008 on Community statistics on public health and health and safety at work (1), and in particular Article 9(2) thereof, Having regard to the requests made by the Republic of Bulgaria, the Czech Republic, the Federal Republic of Germany, the French Republic, the Kingdom of the Netherlands and the Republic of Finland, Whereas: (1) In accordance with Article 2 of Regulation (EC) No 1338/2008, it applies to the production of statistics on causes of death as defined in Annex III. (2) Article 9(2) of Regulation (EC) No 1338/2008 provides, if necessary, for derogations and transition periods for Member States, both to be based upon objective grounds. (3) It emerges from the information provided to the Commission that the requests for derogations made by Bulgaria, the Czech Republic, Germany, France, Netherlands and Finland result from the need for major adaptations to national statistical systems in order to comply in full with Regulation (EC) No 1338/2008. (4) Such derogations should be therefore granted as requested to those Member States. (5) The measures provided for in this Decision are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS DECISION: Article 1 Derogations as set out in the Annex are granted to the Member States listed therein. Article 2 This Decision is addressed to the Republic of Bulgaria, the Czech Republic, the Federal Republic of Germany, the French Republic, the Kingdom of the Netherlands and the Republic of Finland. Done at Brussels, 5 April 2011. For the Commission Olli REHN Member of the Commission (1) OJ L 354, 31.12.2008, p. 70. ANNEX Derogations from Regulation (EC) No 1338/2008, as implemented by the Commission, concerning statistics on causes of death Member State Variable End of derogation Bulgaria Underlying cause of death ICD (4 digits) 31 December 2012 Czech Republic Country of occurrence 31 December 2011 Germany Country of occurrence 31 December 2013 France Year of death (date of occurrence), for stillbirths 31 December 2012 Netherlands Country of occurrence 31 December 2012 Country of residence, for non-residents dying within the Netherlands 31 December 2012 Finland Region of occurrence (NUTS 2) 31 December 2013 Country of residence/country of residence of the mother 31 December 2013